Citation Nr: 0216921	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from August 1986 to February 
1992.  He had service in Southwest Asia from October 1990 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for post-
traumatic stress disorder (PTSD).

In July 1995, the RO denied service connection for PTSD.  In 
July 1995 notification of that decision, along with a copy 
of the rating decision, was sent to the veteran's address of 
record.  It appears that this was forwarded by the US Postal 
Service to another address and was then returned to the RO 
with notations that the address was incorrect and that 
delivery had been attempted.  A copy of the notification was 
also sent to the veteran's representative, then the Texas 
Veteran's Commission.  It is noted that in a statement from 
the veteran dated in April 1999 he originally wrote that he 
wished to disagree with the decision that found PTSD not 
service connected but he crossed that out and wrote that he 
wanted to reopen his claim.  In light of the above the Board 
finds that the RO complied with the duty to notify the 
veteran and his representative of the appealed decision as 
required by 38 U.S.C.A. § 5104(a).  Due to the veteran's 
failure to advise VA of his change of address while his 
claim was pending, he did not receive the notice sent by the 
RO, but he must have been notified by his representative of 
the denial as he mentioned it in his April 1999 application 
to reopen his claim.  

In September 2002, the veteran was scheduled to appear at a 
personal hearing before the Board but he failed to report 
for the hearing.  The veteran's representative in September 
2002 arguments noted that the veteran's failure to appear 
was due to reasons beyond his control.  Although hearings 
before the Board may be rescheduled for good cause shown, 
the veteran has not provided an explanation for his failure 
to appear or requested that his hearing be rescheduled.  As 
such, the Board proceeds with review of the appeal and the 
request for a hearing is considered withdrawn.  See 
38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and to the extent possible has obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  In a rating decision dated in July 1995, the RO denied 
service connection for PTSD.  That decision was not timely 
appealed.  

3.  The evidence received subsequent to the RO's final July 
1995 decision bears directly and substantially upon the 
specific matters under consideration; is neither cumulative 
nor redundant; and/or is by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 

4.  The veteran served in Saudi Arabia during the Persian 
Gulf War.  His was a carpentry and masonry specialist during 
service and is not shown to have engaged in combat with the 
enemy 

5.  Certain documentary evidence is not credible as it 
appears to have been written by the veteran while purporting 
to have been written by relatives.  

6.  The veteran has not described his claimed stressors with 
sufficient specificity to permit sending the case to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) and any diagnostic impressions of PTSD 
are not based on corroborated in-service stressors.  




CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  New and material evidence has been received since the 
July 1995 final rating decision and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) 
(2001).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.304(f), 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his original claim for service connection 
for PTSD in May 1994.  Although the RO requested information 
about the veteran's stressors, he did not reply to the RO's 
letter, nor did he provide any medical records to support 
his claim, as requested.  A VA examination was scheduled, 
but the veteran failed to report for the examination.  
Records of the veteran's VA treatment were obtained showing 
a provisional diagnosis of PTSD made in June 1994.  

Service connection for PTSD was denied by the RO in July 
1995.  The RO noted that there was no confirmed diagnosis of 
PTSD which would permit a finding of service connection.  
The RO also noted that the evidence was inadequate to 
establish that a stressful experience sufficient to cause 
PTSD actually occurred.  The service medical records had 
been requested by the RO but had not been received at the 
time of the July 1995 rating decision.  Notification of the 
decision was sent to the veteran at his address of record 
and to his representative.   Notification of the decision 
sent to the veteran was eventually returned by the Post 
Office stamped "Attempted Not Known."  A change of address 
label attached to the letter was lined out and marked as 
"incorrect."  

Medical evidence in the file at the time of the initial 
denial of service connection in 1995 includes a VA record of 
April 1994 noting that the veteran had taken an unknown 
amount of a medication after arguing with his girlfriend.  
He was seen by a psychiatrist who noted that the veteran had 
overdosed on his girlfriend's medications in a suicide 
gesture and that his stresses included job problems, his 
girlfriends involvement with drugs and trying to get her 
children back from child protective services.  The veteran 
reported a history of three suicide attempts during service 
by wrist slashing while drunk.  Following a mental status 
examination, the diagnosis was organic mood disorder, 
alcohol dependence.  Alcohol rehabilitation was recommended.  
In June 1994 the veteran complained of depression, 
nightmares and violence toward his wife.  The diagnostic 
impression was marital problems and PTSD, provisional.  No 
PTSD stressors or any mention of military service was noted 
in that record and the provisional diagnosis of PTSD was not 
otherwise explained.  

Evidence received after the July 1995 denial of service 
connection for PTSD includes records from the LBJ Hospital 
in Houston showing treatment in May 1996 for injuries 
sustained as the result of a motor vehicle accident.  There 
was no mention of any psychiatric complaints or problems.  
Records dated in March 1999 from Herman Hospital show that 
the veteran was admitted on April 1, 1999, for injuries 
suffered when he jumped from a moving vehicle.  It was 
reported in several hospital records that at the time he 
jumped he had been arguing with his girlfriend.  He 
sustained multiple injuries including to the head and face.  
The extensive hospital records do not mention any history of 
psychiatric problems, any possible service-related 
difficulties or PTSD.    

In April 1999, the veteran applied to reopen his claim for 
service connection for PTSD.  He submitted a record of his 
hospitalization by VA in June 1996 for appendicitis.  In May 
1999, the RO requested information on the veteran's 
stressors.  The veteran submitted several letters addressing 
his current complaints and referring the RO to records of 
his recent treatment by VA.  He did not mention any in-
service stressors.

VA outpatient treatment records were obtained showing 
treatment from February 1999 to September 1999 primarily for 
medical conditions, although there is an April 1999 
consultation sheet showing a provisional diagnosis of PTSD, 
but no completed consultation report.  Notations on the 
document show that the veteran was twice scheduled twice for 
a consultation, and did not keep the second appointment.

In October 1999, the veteran's service medical and personnel 
records were received and associated with the claims file.  
The are negative for relevant complaints and findings, 
although when he was given a periodic examination in 
November 1991 the veteran indicated that he had a history of 
frequent trouble sleeping and answered affirmatively to 
whether he had ever attempted suicide.  On examination his 
mental status was normal.  His service personnel records 
also were received and show that he had temporary duty from 
October 1990 to April 1991 in AMEA - Saudi Arabia, that his 
military occupational specialty (MOS) was carpentry-masonry 
specialist, and that he had been attached to an engineer 
battalion at the time of his Persian Gulf service.  He was 
awarded the Southwest Asia Service Medal with two bronze 
service stars.   

In March 2000, the RO again wrote the veteran asking about 
details of his stressors.  In April, the veteran reported 
that he served in Saudi Arabia during the Persian Gulf war, 
and that his stressors were seeing blood and mangled and 
burned bodies, and the sight of exploding Scud missiles over 
his head at night while on guard duty.  

In May 2000, the veteran's claim was denied by the RO, in 
part, because there was no confirmed diagnosis of PTSD.  In 
June 2000, he filed a notice of disagreement.  

In an April 2000 statement the veteran reported that he was 
trained as a "Combat Engineer (Carpenter and Masonry SPC) 
51B."  The veteran also reported having been a 50-caliber 
and 60-caliber gunner.  He reported that while in the Saudi 
Arabia he engaged in a firefight with Iraqis, but that the 
most disturbing experiences were picking up dead bodies and 
seeing blood and mangled bodies that were burned and pieces 
of human bodies.  He also reported seeing scorched and 
decapitated bodies in the ground war and that after 
returning home he had flashbacks of the events and sleepless 
nights and he had six days of drinking and using drugs and 
after a while chose to get out of the Army.  He further 
reported that ever since the Gulf War he had experienced 
such problems as loss of his temper, depression, suicide 
attempts, heavy drinking and using drugs, and not being able 
to hold a job for more than several months.  

In a March 2001 statement, K. W. reported that he was a 
relative and close friend of the veteran and that he noticed 
there was something wrong with the veteran after he returned 
from service.  In 1998 the veteran had moved in with K. W., 
and K.W. noticed that the veteran talked in his sleep and 
one night when he was walking to the bathroom he appeared to 
be in another state, as if he were back in the war.  
Reportedly on March 1, 1998, after the veteran was seen at a 
hospital for chest pain and was being driven home, he 
slipped into a flashback state, opened the car window, 
climbed to the roof of the car like "he was in an airplane, 
and he jumped while the car was going about 75 miles an 
hours, hitting his head.  K.W. also reported that the 
veteran had been told by a doctor at VA that he had PTSD 
related to service and the war and K.W. expressed his 
feeling that the US military owed the veteran for the pain 
and stress from which he was suffering.  

In May 2001 letters were received that purport to be from 
the veteran's brother and sister supporting his claim for 
service connection for PTSD.  

In July 2001, a duplicate copy of the veteran's service 
personnel records was added to the claims file.  

VA outpatient treatment records show treatment from May 2001 
to July 2001.  A May 2001 psychiatric outpatient assessment 
note shows that the veteran presented to the clinic seeking 
treatment for PTSD and depression.  It was noted that 
treatment had been initiated in 1999 but the veteran had 
gone to prison and not been able to follow through.  The 
veteran reported a variety of symptoms and he was noted to 
have a history of a traumatic event, although it was not 
identified.  It was also noted that in March 199 he had 
become so angry that he jumped from a moving car.  The 
assessment was severe PTSD with severe anger dyscontrol; it 
was noted that some of this might be worse due to his head 
injury.  Later that month, he reported that he had attempted 
suicide at least five times during service by attempting to 
crash his vehicle.  It was noted that he was living with 
K.W.  The veteran's history included his mother attempting 
to engage or engaging in sexual contact with him when he was 
11 to 14 years old.  The veteran smiled inappropriately 
while reporting his depression and other problems.  On the 
same date it was noted that he reported having been 
depressed since 1995, several years after service, and that 
he did not identify a precipitant to his depression although 
he had lost a close friend a year earlier and was having 
problems adjusting to civilian life.  He gave a history of 
seven prior suicide attempts, claimed to include wrecking 
his car five times dating back to 1988 and trying to shoot 
himself in 1991 but his roommate grabbed his hand and he 
missed.  The veteran reported a history of physical, 
emotional and sexual abuse by his mother and that he had 
always been in trouble, involved in fights, telling lies, 
stealing and drinking.  In regard to military service, no 
details were reported.  Following a mental status 
examination, the diagnoses involved depression and a 
personality disorder; there was no mention of PTSD.  

In June 2001 the veteran was noted to be involved in a VA 
trauma recovery group and indicated that he had had trouble 
dealing with people, his temper and his family since his 
return from the Gulf War.  It was noted that the veteran was 
encouraged to use the group to address and deal with "these 
issues, which are related to his personality disorder...."   
The examiner noted several symptoms related to a traumatic 
event, including recurring nightmares and intrusive 
recollections of the event, avoidance of reminders of the 
trauma, hypervigilence, and exaggerated startle response.  
The examiner did not describe the traumatic event.  The 
diagnosis was PTSD.  In June 2001, the veteran was provided 
another psychiatric assessment.  He described stressors in 
service of seeing a baby killed, smelling burning flesh, and 
seeing others killed.  His most traumatic experience was 
described as seeing someone's head 20 feet from the body.  
He reported having been a combat engineer in service and he 
gave a history of nine suicide attempts.  The diagnoses 
included PTSD, major depressive disorder, and antisocial 
personality disorder.  Record entries dated in July 2001 
reflect that the veteran continued to be seen in group 
therapy and contain references to PTSD and combat.  Another 
entry notes that the veteran was receiving therapy as a 
requirement for parole.  


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VCAA applies with respect to an application to reopen a 
previously denied claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the veteran was notified in 
a March 2001 letter of the general provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  The RO informed the 
veteran of the information and evidence that would support 
his claim, as well as the reasons and bases for the denial 
of his claim to reopen in the May 2000 rating decision, a 
March 2001 letter to the veteran, the July 2001 statement of 
the case and the February 2002 supplemental statement of the 
case.  Additionally, in a letter of May 12, 1999, sent to 
the veteran in response to his application to reopen his 
claim for service connection for PTSD, the RO advised the 
veteran of the specific types of information needed from him 
to support his claim.  In a letter of March 30, 2000, the RO 
again advised the veteran of the information needed from him 
after he wrote stating that he had not received a stressor 
letter and that mail should be sent to a new address.  VA 
must also inform the veteran which evidence VA will seek to 
provide and which evidence the veteran is to provide.  
Quartuccio at 186-87 (2002).  This was accomplished in a 
March 2001 letter to the veteran.  Thus, the Board finds 
that VA has complied with the VCAA notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  In addition 
to the evidence already on file, the RO has attempted to 
obtain all evidence identified by the veteran which might be 
relevant or pertinent to the basis of the denial of his 
claim, including lay statements are private medical records.  
VA records were obtained for his hospitalization in June 
1996, and outpatient treatment dating from February 1999 to 
September 1999, and from May 2001 to July 2001.  Although 
the RO wrote to a fourth person identified by the veteran 
for any information about the veteran's claimed condition, 
no response was received.  The Board further notes that the 
veteran has been afforded opportunity to present evidence 
and argument in support of his claim, in written statements 
to VA and at a hearing scheduled before the Board in 
September 2002 if he had he attended it.  The veteran did 
not provide a reason for his failure to report to the 
hearing and has not requested rescheduling.  The Board 
cannot assist the veteran further in this regard without his 
cooperation.  Thus, the Board finds that VA has satisfied 
its duties to notify and to assist the veteran in his 
attempt to reopen his claim.  

Legal Criteria - Service Connection for PTSD & Reopening 
Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2002); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2002).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Where, however, VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all VA field offices as to conclusions based on evidence 
on file at the time VA issues written notification in 
accordance with 38 U.S.C.A. § 5104 (West 1991).  If no 
notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.156(a).  Since the veteran's application to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the Board need not 
determine which version of the regulation would be most 
favorable to veteran.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  All citations in this decision refer to 
the "old" version of 38 C.F.R. § 3.156.

Analysis

New and Material Evidence

The July 1995 rating decision, which was not appealed, is 
the last final decision on the issue of service connection 
for PTSD.  The basis for that denial was that there was no 
confirmed diagnosis of PTSD, and evidence was inadequate to 
establish that a stressful experience sufficient to cause 
PTSD actually occurred.  

Evidence received since that decision includes May to July 
2001 VA outpatient treatment records, some of which reflect 
assessments of PTSD.  On at least some occasions it appears 
that references to PTSD are associated with the claimed 
stressful events in service.  Additionally, at the time of 
the 1995 rating decision the veteran had not provided 
information requested by the RO in regard to identifying 
stressful events in service, which he has now done.  This 
additional evidence is material because it is relevant to 
the issue of whether the veteran had any stressors in 
service and whether he has PTSD.  As such, the additional 
evidence contributes "to a more complete picture of the 
circumstances surrounding the existence of a current 
disability."  See Hodge, 155 F.3d 1356 (1998).  Also 
received were statements bearing the names of relatives that 
are supportive of the veteran's claim.  The Board concludes 
that the additional evidence is new and material and 
warrants reopening of the claim for service connection for 
PTSD.  

Service Connection

The RO considered the pending claim de novo, so the Board 
may proceed to do so, and although the credibility of the 
evidence of record was not addressed above in determining 
whether there was new and material evidence to reopen the 
claim, credibility must be now assessed and will be done so 
below.  

The veteran's military records show that he was a carpentry 
and masonry specialist, including while he was on temporary 
duty in Saudi Arabia.  His MOS of 51B10 is not that of a 
Combat Engineer, the latter being in the 12B series.  
Rather, the 51B MOS is that of a Carpentry and Masonry 
Specialist and does not signify being a combat engineer.  
The veteran also has reported having been a 50-caliber and 
60-caliber gunner but that is not shown is his service 
personnel records.  Additionally, his service records do not 
reflect that he was awarded any decorations indicative of 
combat.  Thus, the evidence does not show that he engaged in 
combat with the enemy so his claimed PTSD stressors require 
supporting evidence.  

Medical evidence of record shows multiple psychiatric 
diagnoses including depression, PTSD and a personality 
disorder.  However, the only disorder now at issue is PTSD.  
The earliest medical evidence of PTSD is in June 1994 when a 
VA hospital summary reflects that, in addition to marital 
problems, there was a provisional diagnosis of PTSD.  No 
stressors were mentioned at that time.  A few months earlier 
the veteran had taken some of his girlfriend's medicine in a 
suicide "gesture" after they argued.  At that time, the 
diagnosis was organic mood disorder, alcohol dependence, and 
various personal problems were noted as "stresses." Although 
the veteran then reported three suicide attempts during 
service by slashing his wrists while drunk and on a November 
1991 service medical history questionnaire he endorsed a 
history of having attempted suicide and of difficulty 
sleeping, the service medical records do not document any 
suicide attempts and the veteran's mental status was normal.  
In the November 1991 questionnaire he denied having or 
having had such symptoms as nervous trouble of any sort and 
depression or excessive worry.  

In March 1999, the veteran was hospitalized for injuries 
sustained on April 1, 1999, when he jumped from a moving 
vehicle.  The medical records repeatedly refer to the 
incident as having been precipitated by an argument with his 
girfriend.  The extensive hospital records do not mention 
any history of psychiatric problems, of service-related 
difficulties or of PTSD.  K.W., who subsequently wrote a 
statement on the veteran's behalf mentioning an incident of 
"March 1, 1998," presumably meant the one on March 1, 1999.  
K.W.'s statement appears to embellish the incident to the 
extent that, according to K.W., the veteran slipped into a 
flashback state, climbed onto the roof of the car and jumped 
off while the car was going 75 miles per hours.  This is not 
consistent with the actual treatment records which 
repeatedly indicate that the veteran exited the moving 
vehicle while fighting with his girlfriend and subsequent 
records that refer to the veteran's anger at the time.  
Thus, the medical evidence created shortly after the 
incident does not relate it to a flashback but, rather, to 
the veteran's anger and an argument with his girlfriend.  
The Board finds the impartial medical records created 
shortly after the incident to be more probative and reliable 
than the statement by K.W. in support of the veteran's claim 
for disability benefits.

VA outpatient records show that the veteran has received 
therapy and at times has been noted to have PTSD.  Those 
records also note a history of physical, emotional and 
sexual abuse by a family member prior to service.  As to the 
accuracy of information provided to clinicians by the 
veteran, it is noted that in about May 2001 he reported 
having made at least five suicide attempts during service by 
attempting to crash his vehicle and in another record of 
about the same date he claimed it was it was seven attempts.  
Although his service medical records reflect that he was 
involved in a motor vehicle accident in September 1990, his 
only complaint was of low back pain and there is no 
indication that the incident was not accidental.  In the May 
2001 medical record reflecting the claimed history, the 
diagnoses following a mental status examination were 
depression and a personality disorder, with no mention of 
PTSD.  

In a June 2001 VA outpatient record the veteran was noted to 
have issues related to a personality disorder, and although 
he also was noted to have PTSD and symptoms related to a 
traumatic event, the event was not identified.  Thus, it is 
unclear whether any incident of service or some pre-service 
or post-service trauma was considered to constitute the 
referenced "traumatic event."  Later in June 2001 he 
reported service stressors of seeing a baby killed, smelling 
burning flesh, seeing others killed and seeing someone's 
head 20 feet from his body.  These types of alleged 
incidents are too general to be verifiable, particularly in 
the absence of information as to date, place, others 
involved and the like, which the veteran has failed to 
provide.  The veteran also reported having been a combat 
engineer, which as previously noted is not supported by his 
service records.  Earlier he had submitted a statement 
claiming such stressors as seeing blood and mangled and 
burned bodies and the sight of exploding Scud missiles, 
again not providing any dates, locations or other 
information that might warrant sending the case to USASCRUR 
for stressor corroboration.  It is also important to note 
that in addition to the letter from K.W. in support of the 
veteran's claim, letters allegedly written by his sister and 
brother have been submitted.  The letters are essentially 
identical in handwriting and content, and when compared with 
documents written by the veteran, they appear to have been 
written and signed by him.  Accordingly, they can not be 
acceptable as credible and they are not probative evidence.  
Also in the file are a Statement of Marital Relationship (VA 
Form 21-4170) and two Supporting Statements Regarding 
Marriage (VA Form 4171) which, although purportedly signed 
by three different individuals, all appear to have been 
prepared and signed by the veteran.  These forms attest to 
an alleged marital relationship between the veteran and a 
woman, but they all appear to have been written and signed 
by the same individual.  Although they are not relevant to 
whether the veteran has PTSD related to service, they raise 
another serious question regarding claimant credibility in 
the pursuit of government monetary benefits.  Moreover, 
contentions that the veteran had no difficulties prior to 
service or service in the Persian Gulf are inconsistent with 
information in the VA medical records that he himself 
reported having always been in trouble, involved in fights, 
telling lies, stealing and drinking.  

In sum, the credible and competent evidence does not show 
that the veteran actually engaged in combat with the enemy 
or that he was a combat engineer as he has claimed.  Thus, 
his claimed stressors require some corroborating evidence, 
and although he was advised that more details were required 
in that regard, he did not cooperate by providing them.  
Some of the documentary evidence in the file appears to have 
been written by the veteran although purporting to have been 
written and signed by several individuals; such evidence is 
rejected for lack of credibility and it raises a question of 
the veteran's credibility in general.   It is concluded that 
the preponderance of the competent and credible evidence is 
against the claim and that the veteran is not shown to have 
PTSD due to service.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.  


		
	J. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

